
	
		II
		112th CONGRESS
		1st Session
		S. 1115
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Udall of New Mexico
			 (for himself, Mr. Whitehouse, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish centers of excellence for
		  green infrastructure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Green Infrastructure for Clean Water
			 Act of 2010.
		2.FindingsCongress finds that—
			(1)many water
			 resources in the United States are declining, particularly in urban
			 areas;
			(2)the decline of
			 water resources is the result of—
				(A)an increase in
			 population, water consumption, and impermeable surfaces; and
				(B)the negative
			 effects of urbanization, commercial and industrial activities, and climate
			 change; and
				(3)an October 2008
			 study by the National Research Council found that some of the benefits of green
			 infrastructure include—
				(A)increased water
			 supplies;
				(B)the creation of
			 jobs;
				(C)cost savings;
			 and
				(D)a reduction of
			 stormwater runoff, surface water discharge, stormwater pollution, and
			 stormwater flows.
				3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)CenterThe term center means a center
			 of excellence for green infrastructure established under section 4(a).
			(3)Eligible entityThe term eligible entity
			 means—
				(A)a State, tribal, or local government;
			 or
				(B)a local, regional, or other entity that
			 manages stormwater, drinking water resources, or waste water resources.
				(4)Eligible institution
				(A)In generalThe term eligible institution
			 means an institution of higher education (as defined in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001)), or a research institution, that
			 has demonstrated excellence in green infrastructure by—
					(i)conducting research on green infrastructure
			 to determine the means by which green infrastructure reduces stormwater runoff,
			 enhances and protects drinking water sources, and improves water
			 quality;
					(ii)developing and disseminating information
			 regarding the means by which an organization can use green
			 infrastructure;
					(iii)providing technical assistance to an
			 organization for a green infrastructure project;
					(iv)developing best practices standards for
			 green infrastructure;
					(v)providing job training relating to green
			 infrastructure;
					(vi)developing course curricula for—
						(I)elementary schools (as defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801));
						(II)secondary schools (as defined in that
			 section);
						(III)institutions of higher education (as
			 defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));
			 or
						(IV)vocational schools;
						(vii)training students regarding green
			 infrastructure; or
					(viii)providing information to the Federal
			 Government or State, tribal, and local governments regarding the implementation
			 of green infrastructure.
					(B)Associated definitionFor purposes of subparagraph (A), the term
			 research institution means an entity that is—
					(i)described in section 501(c)(3) of the
			 Internal Revenue Code of 1986;
					(ii)exempt from tax under section 501(a) of the
			 Internal Revenue Code of 1986; and
					(iii)organized and operated for research
			 purposes.
					(5)Green infrastructure
				(A)In generalThe term green infrastructure
			 means any stormwater management technique that preserves, restores, enhances,
			 or mimics natural hydrology.
				(B)InclusionsThe term green infrastructure
			 includes—
					(i)methods that promote absorption, uptake,
			 percolation, evapotranspiration, and filtration by soil and plant life;
			 and
					(ii)the preservation or restoration of—
						(I)natural topography, including hills,
			 plains, ravines, and shorelines;
						(II)interconnected networks of natural land
			 that protect essential ecological functions critical for water quality;
						(III)ecology, including forests, grasslands, and
			 deserts;
						(IV)bodies of water, including lakes, flood
			 plains, headwaters, and wetlands; and
						(V)native soil characteristics of composition,
			 structure, and transmissivity.
						(6)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 518(h) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1377(h)).
			(7)StateThe term State means—
				(A)each of the several States of the United
			 States;
				(B)the District of Columbia;
				(C)the Commonwealth of Puerto Rico;
				(D)Guam;
				(E)American Samoa;
				(F)the Commonwealth of the Northern Mariana
			 Islands;
				(G)the Federated States of Micronesia;
				(H)the Republic of the Marshall
			 Islands;
				(I)the Republic of Palau; and
				(J)the United States Virgin Islands.
				4.Centers of Excellence for Green
			 Infrastructure
			(a)Establishment of centers
				(1)In generalThe Administrator shall provide grants, on
			 a competitive basis, to eligible institutions to establish and maintain not
			 less than 3, and not more than 5, centers of excellence for green
			 infrastructure, to be located in various regions throughout the United
			 States.
				(2)General operationEach center shall—
					(A)conduct research on green infrastructure
			 that is relevant to the geographical region in which the center is located,
			 including stormwater and sewer overflow reduction, other approaches to water
			 resource enhancement, and other environmental, economic, and social
			 benefits;
					(B)develop manuals and establish industry
			 standards on best management practices relating to State, tribal, local, and
			 commercial green infrastructure for use by State, tribal, and local governments
			 and the private sector;
					(C)provide information regarding research
			 conducted under subparagraph (A) and manuals developed under subparagraph (B)
			 to the national electronic clearinghouse center for publication on the Internet
			 website established under subsection (c) to provide to the Federal Government
			 and State, tribal, and local governments and the private sector information
			 regarding green infrastructure;
					(D)provide technical assistance to State,
			 tribal, and local governments to assist with the construction, operation, and
			 maintenance of green infrastructure projects;
					(E)collaborate with institutions of higher
			 education and private and public organizations in the geographical region in
			 which the center is located on green infrastructure research and technical
			 assistance projects;
					(F)assist institutions of higher education,
			 secondary schools, and vocational schools to develop green infrastructure
			 curricula;
					(G)provide training regarding green
			 infrastructure to institutions of higher education and professional
			 schools;
					(H)evaluate regulatory and policy issues
			 relating to green infrastructure; and
					(I)coordinate with the other centers to avoid
			 duplication of efforts.
					(b)ApplicationTo be eligible to receive a grant under
			 this section, an eligible institution shall prepare and submit to the
			 Administrator an application at such a time, in such form, and containing such
			 information as the Administrator may require.
			(c)National electronic clearinghouse
			 centerOf the centers
			 established under subsection (a)(1), 1 shall—
				(1)be designated as the national
			 electronic clearinghouse center; and
				(2)in addition to the other functions of that
			 center—
					(A)develop, operate, and maintain an Internet
			 website and a public database that contain information relating to green
			 infrastructure; and
					(B)post to the website information from all
			 centers.
					5.Green infrastructure project
			 grants
			(a)Grant authorityThe Administrator shall provide grants, on
			 a competitive basis, to eligible entities to carry out green infrastructure
			 projects in accordance with this section.
			(b)Green infrastructure projects
				(1)Planning and development
			 grantsThe Administrator may
			 make planning and development grants under this section for the following
			 projects:
					(A)Planning and designing green infrastructure
			 projects, including engineering surveys, landscape plans, maps, and
			 implementation plans.
					(B)Identifying and developing standards and
			 revisions to local zoning, building, or other local codes necessary to
			 accommodate green infrastructure projects.
					(C)Identifying and developing fee structures
			 to provide financial support for design, installation, and operations and
			 maintenance of green infrastructure.
					(D)Developing training and educational
			 materials regarding green infrastructure for distribution to—
						(i)individuals and entities with applicable
			 technical knowledge; and
						(ii)the public.
						(E)Developing a green infrastructure portfolio
			 standard program described in section 6(e).
					(2)Implementation grantsThe Administrator may make implementation
			 grants under this section for the following projects:
					(A)Installing green infrastructure.
					(B)Protecting or restoring interconnected
			 networks of natural areas that protect water quality.
					(C)Monitoring and evaluating the
			 environmental, economic, or social benefits of green infrastructure.
					(D)Implementing a best practices standard for
			 a green infrastructure program.
					(E)Implementing a green infrastructure
			 portfolio standard program described in section 6(e).
					(c)ApplicationExcept as otherwise provided in this Act,
			 to be eligible to receive a grant under this section, an eligible entity shall
			 prepare and submit to the Administrator an application at such time, in such
			 form, and containing such information as the Administrator may require,
			 including, as applicable—
				(1)a description of the green infrastructure
			 project;
				(2)a plan for monitoring the impacts of the
			 green infrastructure project on the water quality and quantity;
				(3)an evaluation of other environmental,
			 economic, and social benefits of the green infrastructure project; and
				(4)a plan for the long-term operation and
			 maintenance of the green infrastructure project.
				(d)Additional requirement for green
			 infrastructure portfolio standard projectIn addition to an application under
			 subsection (c), a State or Indian tribe applying for a grant for a green
			 infrastructure portfolio standard program described in section 6(e) shall
			 prepare and submit to the Administrator a schedule of increasing minimum
			 percentages of the annual water to be managed using green infrastructure under
			 the program.
			(e)PriorityIn making grants under this section, the
			 Administrator shall give priority to applications submitted on behalf
			 of—
				(1)a community that—
					(A)has combined storm and sanitary sewers in
			 the collection system of the community; or
					(B)is a low-income or disadvantaged community,
			 as determined by the Administrator; or
					(2)an eligible entity that will use not less
			 than 10 percent of the grant to provide service to a low-income or
			 disadvantaged community, as determined by the Administrator.
				(f)Maximum amounts
				(1)Planning and development grants
					(A)Single grantThe amount of a single planning and
			 development grant provided under this section shall be not more than
			 $200,000.
					(B)Aggregate amountThe total amount of all planning and
			 development grants provided under this section for a fiscal year shall be not
			 more than 1/3 of the total amount made available to carry
			 out this section.
					(2)Implementation grants
					(A)Single grantThe amount of a single implementation grant
			 provided under this section shall be not more than $3,000,000.
					(B)Aggregate amountThe total amount of all implementation
			 grants provided under this section for a fiscal year shall be not more than
			 2/3 of the total amount made available to carry out this
			 section.
					(g)Federal share
				(1)In generalExcept as provided in paragraph (3), the
			 Federal share of a grant provided under this section shall not exceed 65
			 percent of the total project cost.
				(2)Credit for implementation
			 grantsThe Administrator
			 shall credit toward the non-Federal share of the cost of an implementation
			 project carried out under this section the cost of planning, design, and
			 construction work completed for the project using funds other than funds
			 provided under this Act.
				(3)ExceptionThe Administrator may waive the Federal
			 share limitation under paragraph (1) for an eligible entity that has adequately
			 demonstrated financial need.
				6.Environmental Protection Agency Green
			 Infrastructure Promotion
			(a)In generalThe Administrator shall ensure that the
			 Office of Water, the Office of Enforcement and Compliance, the Office of
			 Research and Development, and the Office of Policy of the Environmental
			 Protection Agency promote the use of green infrastructure in and coordinate the
			 integration of green infrastructure into permitting programs, planning efforts,
			 research, technical assistance, and funding guidance.
			(b)DutiesThe Administrator shall ensure that the
			 Office of Water—
				(1)promotes the use of green infrastructure in
			 the programs of the Environmental Protection Agency; and
				(2)coordinates efforts to increase the use of
			 green infrastructure with—
					(A)other Federal departments and
			 agencies;
					(B)State, tribal, and local governments;
			 and
					(C)the private sector.
					(c)Regional green infrastructure
			 promotionThe Administrator
			 shall direct each regional office of the Environmental Protection Agency, as
			 appropriate based on local factors, to promote and integrate the use of green
			 infrastructure within the region that includes—
				(1)a plan for monitoring, financing, mapping,
			 and designing the green infrastructure;
				(2)outreach and training regarding green
			 infrastructure implementation for State, tribal, and local governments, tribal
			 communities, and the private sector; and
				(3)the incorporation of green infrastructure
			 into permitting and other regulatory programs, codes, and ordinance
			 development, including the requirements under consent decrees and settlement
			 agreements in enforcement actions.
				(d)Green infrastructure
			 information-SharingThe
			 Administrator shall promote green infrastructure information-sharing, including
			 through an Internet website, to share information with, and provide technical
			 assistance to, State, tribal, and local governments, tribal communities, the
			 private sector, and the public regarding green infrastructure approaches
			 for—
				(1)reducing water pollution;
				(2)protecting water resources;
				(3)complying with regulatory requirements;
			 and
				(4)achieving other environmental, public
			 health, and community goals.
				(e)Green infrastructure portfolio
			 standardThe Administrator,
			 in collaboration with State, tribal, and local water resource managers, shall
			 establish voluntary measurable goals, to be known as the green
			 infrastructure portfolio standard, to increase the percentage of annual
			 water managed by eligible entities that use green infrastructure.
			7.Report to CongressNot later than September 30, 2015, the
			 Administrator shall submit to Congress a report that includes, with respect to
			 the period covered by the report—
			(1)a description of all grants provided under
			 this Act;
			(2)a detailed description of—
				(A)the projects supported by those grants;
			 and
				(B)the outcomes of those projects;
				(3)a description of the improvements in
			 technology, environmental benefits, resources conserved, efficiencies, and
			 other benefits of the projects funded under this Act;
			(4)recommendations for improvements to promote
			 and support green infrastructure for the centers, grants, and activities under
			 this Act; and
			(5)a description of existing challenges
			 concerning the use of green infrastructure.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are necessary
			 for each of fiscal years 2012 through 2017.
		
